NO. 29842

IN THE SUPREME COURT OF THE STATE OF

LHWH§§HARY

STATE oF HAWAI‘I,
Petitioner/Plaintiff-Appellant,

VS.

MARWAN TIMOTHY SAAD JACKSON,
. ,Respondent/Defendant-Appellee.

 

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CR. NO. 06-1-OO45)

ORDER REJECTING APPLICATION FOR WRIT 0F CERTIORARI,
(By: aAcoba, J., for the court1; and
Recktenwald, J., for the diSsentU

 

The Application for Writ of Certiorari filed on June 7,

2010 by Petitioner/Plaintiff-Appellant State of Hawafi is hereby

rejected.

DATED: Honolulu, HawaiT4 July 22, 2010»

FOR THE COURT:

Associate Justice

M. Kanani Laubach, Deputy
Prosecuting Attorney, County

of HawaiH4 on the application
for‘petitioner/plaintiff-appellant.

1 The majority: Acoba, and Duffy,

in place of Moon, C.J., recused.

2 The dissent: Nakayama, Acting C.J. and Recktenwald, J.

 

JJ., and Circuit Judge Crandall,